DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/1/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 4/1/2022.
Allowable Subject Matter
Claims 1-3, 6-27, 29 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Kohlbrenner et al. (US 2007/0021715 A1) in view of Hartman et al. (US 2008/0053560 A1) fails to disclose reversibly limiting use of the medical device temporarily; determining whether a first criterion is met, wherein the first criterion is that the timer reaches or exceeds a time limit; cancelling the reversible limit when the first criterion is met. The combination of Kohlbrenner and Hartman are disclosing opposite to the claimed limitation i.e. alerting the user regarding the requirement to change the cartridge and until the cartridge is replaced, preventing the operation of the medical device. The claimed limitation claims “reversibly limiting use of the medical device temporarily” (which is allowing the user to use the medical device after a predetermined time). Therefore, the rejection and interpretation as presented in the office action mailed on 4/1/2022 do not teach the claimed limitation in a manner explained in the office action. Therefore, Kohlbrenner and Hartman do not disclose each and every claimed limitations of claims 1 and 27.
Claims 2, 3, 6-26, 29 and 31 being dependent on claim 1 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 6/1/2022, with respect to double patenting rejection of claims 8 and 31 have been fully considered and are persuasive.  The double patenting rejection of claims 8 and 31 has been withdrawn. 

Applicant’s arguments, see pages 9-11, filed 6/1/2022, with respect to claims 1 and 27 have been fully considered and are persuasive.  The rejection of claims 1 and 27 has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783